The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowability
Examiner’s Comment
An examiner's comment on the record appears below. Should changes and/or additions be necessary to the inventor/inventors, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Foreign Priority
The inventor claimed foreign priority to EM008407183 filed in the EUIPO on 1/20/2021. The certified copy of the document was not filed prior to the notice of allowability dated 5/25/2022. On 6/20/2022, the Office attempted to electronically retrieve the document but failed. A copy of the certified foreign priority document was filed by the inventor on 7/12/2022 and 7/21/2022 but the document number is 008407183-0001. The suffix “-0001” is not included in the WIPO International Registration Publication Data sheet. 

In order to perfect the claim of foreign priority, the document number must be amended to match the document number provided in the 7/12/2022 and 7/21/2022 document. More information on the claim of the foreign priority see 37 CFR 1.55 and MPEP 2920.05(d). 

Conclusion 
The application is in condition for allowance. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is 571-270-3293.  The examiner can normally be reached on Monday - Friday 11:00AM - 6:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on how to access the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/S. BRYAN REINHOLDT JR./Primary Examiner, Art Unit 2922